United States Navy-Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                Patrick C. DELANNEY
 Hospital Corpsman Petty Officer Third Class (E-4), U.S. Navy
                         Appellant

                         No. 201800318

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                       Decided: 17 April 2019.
                       Military Judge:
            Commander Shane E. Johnson, JAGC, USN.
Sentence adjudged 12 July 2018 by a general court-martial convened
at Joint Base Pearl Harbor-Hickam, Hawaii, consisting of a military
judge sitting alone. Sentence approved by convening authority: reduc-
tion to E-1, confinement for 12 years, and a dishonorable discharge.
                          For Appellant:
             Captain Bree A. Ermentrout, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

           Before FULTON, HITESMAN, and GERDING,
                    Appellate Military Judges.
                  United States v. Delanney, No. 201800318


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2